Citation Nr: 1427415	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  08-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neurological disorder, claimed as residuals of a stroke and/or anoxic brain injury, as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.   

The Board notes that the Veteran originally stated that he was seeking entitlement to service connection for a stroke as secondary to his service-connected diabetes mellitus.  A review of the record reveals that he actually had an anoxic brain injury rather than a stroke.  Regardless, the Veteran seeks service connection for the neurological residuals of his May 2005 brain injury however it is characterized.  Additionally, since the Veteran submitted his claim he has been granted service connection and a 100 percent rating for ischemic heart disease, a disease that can lead to anoxic brain injury.  Consequently the Board has recharacterized the Veteran's claim as entitlement to service connection for a neurological disorder, claimed as stroke and anoxic brain injury, as secondary to service-connected disability.


FINDING OF FACT

The Veteran developed a neurological disorder as a result of an anoxic brain injury secondary to his service-connected ischemic heart disease.


CONCLUSION OF LAW

The criteria for service connection for a neurological disorder, as residual of an anoxic brain injury, have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran seeks service connection for the neurological impairment that resulted from a heart attack he had in May 2005.  

Private medical records reveal that in May 2005 the Veteran had a ventricular fibrillation cardiac arrest.  At that time the Veteran was noted to have neurological impairment and this was attributed to anoxic brain injury.  

A June 2011 rating decision granted the Veteran service connection and a 100 percent rating for ischemic heart disease effective from June 2003.  (A copy of the June 2011 rating decision is located in the Veteran's virtual VA file.)

On VA examination in December 2011 the Veteran reported that he had a stroke in May 2005.  The VA examiner noted that the records reveal that the Veteran actually had an anoxic brain injury caused by cardiac arrest in May 2005 (rather than a stroke).  Afterwards he needed rehabilitation and physical therapy with some speech therapy.  He had had some other episodes of syncope that were treated at Huntsville Hospital.  Since that time he has had issues with mild expressive aphasia and very mild ataxia.  The VA examiner opined that the Veteran has residuals of an anoxic brain injury that resulted from cardiac arrest that was clearly due to his well-documented service-connected heart condition.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The medical evidence clearly shows that the Veteran has neurological disability as a result of an anoxic brain injury that was caused by his service-connected ischemic heart disease.  Accordingly, the Board finds that service connection for a neurological disorder residual of an anoxic brain injury is warranted on a secondary basis.  38 C.F.R. § 3.310.   


ORDER

Entitlement to service connection for a neurological disorder residual of an anoxic brain injury is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


